Title: From Thomas Jefferson to George Jefferson, 26 September 1800
From: Jefferson, Thomas
To: Jefferson, George



Dear Sir
Monticello Sep. 26. 1800.

By a letter by this day’s post addressed to John Barnes of Georgetown I desire him to remit you in the first week of October six hundred & eighty dollars. this is the mode which appears most convenient to you both. I have also desired him to remit you a sum of not quite 300. D. for mrs Anne Key & Walter Key which place to their own account, subject to their orders. I expect some stoves from Roberts & Jones of Philadelphia will shortly come to your address, which be pleased to forward by the Milton boats. Higginbotham’s boats should have a preference when they are down, because of their care & responsibility. I am Dear Sir
Your’s affectionately

Th: Jefferson


P.S. the boxes of ointment are recieved.

